DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A Request for Continued Examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission, the Supplemental Response to Final Office Action (“Supplemental Response”) filed on 06 October 2020, has been entered.

Status of the Claims
The currently pending claims in the present application are claims 1-3 and 7-19 of the Supplemental Response.

Claim Objections
Claim 1 is objected to because of the following informality: the second to last line of the claim recites “the knowledge graphs of nodes.” The pluralizing of “graphs” is inconsistent with the use of the singular form of the word in the rest of the claim. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the embedder" (see line 11). There is insufficient antecedent basis for the limitation in the claim.
Claim 19 recites the limitations "the aggregate embedding" (see lines 3 and 4) and “the negative embedding” (see line 5). There is insufficient antecedent basis for these limitations in the claim. Antecedent basis for the limitations appears in claim 18, but claim 19 depends from claim 1. For purposes of examination, claim 18 is being treated as depending from claim 19 rather than claim 1.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because each of the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Using claim 1 as an example, such claim limitations include the following:
“An embedder configured to receive input data about the patient” “and to generate an embedding based on the input data.” The word “embedder” is the generic placeholder and the “receive” and “generate” elements are the functional language. Sufficient structure to perform the functions and structural modifiers are both absent.
“A predictor configured to receive the embedding and to predict an appointment parameter based on the embedding.” The word “predictor” is the generic placeholder and the “receive” and “predict” elements are the functional language. Sufficient structure to perform the functions and structural modifiers are both absent.
“A scheduler configured to schedule the appointment based on the appointment parameter.” The word “scheduler” is the generic placeholder and the “schedule” element is the functional language. Sufficient structure to perform the function and structural modifiers are both absent.
Similar recitations are introduced in claim 13. The “embedder” also is introduced in claim 15. At least some of the dependent claims also recite one or more of the “embedder,” “predictor,” and/or “scheduler.” Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The corresponding structure and related algorithms for performing the claimed functions (see MPEP 2181(II)(B)) are described in at least paras. [0027], [0028], [0030]-[0037], [0041], [0042], and [0057] of the applicant’s originally-filed specification.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 7, 9-11, 13-15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. App. Pub. No. 2007/0203761 A1 to Keen (“Keen”) in view of Choi, Edward, et al. "GRAM: graph-based attention model for healthcare representation learning." Proceedings of the 23rd ACM SIGKDD international conference on knowledge discovery and data mining. 2017 (“Choi”).
	Regarding claim 1, Keen teaches the following limitations:
“An appointment scheduling device for scheduling an appointment for a patient to visit a health provider, the appointment scheduling device comprising” the elements listed below. Keen teaches, “a system for predictively scheduling a patient for procedure medicine.” (See para. [0009].) The system in Keen reads on the claimed “appointment scheduling device,” and use of the system in Keen to schedule a patient for procedure medicine reads on the claimed “for a patient to visit a health provider.”
“An embedder configured to receive input data about the patient, the input data associated with a request to schedule the appointment with the health provider, and to generate an embedding based on the input data.” Keen teaches, in para. [0026], “historical patient-procedure data is provided to the learning module, which then processes that data into a schema and uses that data to generate prediction models.” Keen teaches, in para. [0028], “The classifier module receives new scheduling event requests, and uses the prediction model(s) provided by the learning module to predict an optimal procedure that is responsive to that request. A new scheduling event request includes patient-procedure data.” Keen teaches, in para. [0065], “the classifier module of this example includes a scheduling application that is programmed or otherwise configured to receive new scheduling event requests, and to provide patient-procedure data from each request to a prediction scoring engine.” Elements of the learning module and the classifier module in Keen read on the claimed “embedder;” receipt of the historical patient-procedure data and the new scheduling event requests in Keen reads on the claimed “receive input data about the patient, the input data associated with a request to schedule the appointment with the health provider;” and processing the data into schema and prediction models, and providing patient-procedure data, in Keen, reads on the claimed “generate an embedding based on the input data.”
“A predictor configured to receive the embedding and to predict an appointment parameter based on the embedding.” Keen teaches, in para. [0065], “the classifier module of this example includes a scheduling application that is programmed or otherwise configured to receive new scheduling event requests, and to provide patient-procedure data from each request to a prediction scoring engine.” Keen teaches, in para. [0066], “the received or ‘target’ patient-procedure data is processed through each of the models, and given a score. A comparator module then analyzes each score from the three models to determine if the predictions are in agreement.” The prediction scoring engine in Keen reads on the claimed “predictor,” receipt of the models and the patient-procedure data in Keen reads on the claimed “configured to receive the embedding,” processing the data through the models in Keen reads on the claimed “to predict an appointment parameter based on the embedding.”
“A scheduler configured to schedule the appointment based on the appointment parameter.” Keen teaches, in para. [0065], “the classifier module of this example includes a scheduling application.” Keen teaches, in para. [0067], “If two or three of the three predictions agree … the patient is predictively scheduled for that procedure.” The scheduling application in Keen reads on the claimed “scheduler,” and the predictive scheduling of patients based on the models in Keen reads on the claimed “configured to schedule the appointment based on the appointment parameter.”
“Wherein the input data comprises at least first input data and second input data.” In Keen, any subsets of the historical patient-procedure data (see para. [0026]) and patient-procedure data (see para. [0065]) in Keen read on the claimed “first input data” and “second input data.”
	Choi teaches the following limitations of claim 1 that do not appear to be explicitly taught in their entirety by Keen:
“Wherein the embedder is configured to: transform the first input data into a first dense vector representation in a knowledge graph of nodes, the nodes being connected based on similarity, transform the second input data into a second dense vector representation that is in the knowledge graphs of nodes, and generate the embedding by combining the first dense vector representation and the second dense vector representation.” Choi teaches, on p. 787, “GRaph-based Attention Model (GRAM) that supplements electronic health records (EHR).” Choi teaches, on p. 788, “a given medical ontology G typically expresses the hierarchy of various medical concepts in the form of a parent-child relationship, where the medical codes C form the leaf nodes. Ontology G is represented as a directed acyclic graph (DAG) whose nodes form a set.” Choi teaches, on p. 788, “In the knowledge DAG, each node ci is assigned a basic embedding vector.” Choi teaches, on p. 789, “concatenation of ei and ej” and “concatenating final representation g1, g2, … , g|C| of all medical codes.” The elements of the EHRs in Choi read on the claimed “first input data” and “second input data,” the assigning of basic embedding vectors and the forming of the knowledge DAG in Choi read on the claimed “embedder is configured to: transform the first input data into a first dense vector representation in a knowledge graph of nodes, the nodes being connected based on similarity, transform the second input data into a second dense vector representation that is in the knowledge graphs of nodes,” and the concatenating in Choi reads on the claimed “combining the first dense vector representation and the second dense vector representation.”
	Choi teaches processes for predictive modeling in healthcare, similar to the claimed invention and Keen. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the learning processes of Keen to incorporate the embeddings, vectors, knowledge DAG, concatenation, and related processes of Choi, because doing so would improve care for individual patients, as taught by Choi (see p. 787).
	Regarding claim 2, the combination of Keen and Choi teaches the following limitations:
“The appointment scheduling device according to claim 1, wherein the input data is multi-modal input data.” At least use cases 1-5 in Keen (see paras. [0032]-[0036]) read on the claimed “multi-modal input data.”
	Regarding claim 7, the combination of Keen and Choi teaches the following limitations:
“The appointment scheduling device according to claim 1, the appointment scheduling device further comprising an appointment database configured to store a plurality of historical dense vector representations that individually corresponds to a particular historical patient appointment.” As explained above, Keen teaches elements that read on the claimed “appointment scheduling device.” Keen teaches, in para. [0019], “The historical patient-procedure data includes actual completed procedure data of previous patients. The data can be stored, for example, in a relational, object-oriented, or other suitable database structure.” The database structure for storing actual completed procedure data in Keen reads on the claimed “appointment database configured to store a plurality of historical” “representations that individually corresponds to a particular historical patient appointment.” Choi teaches the claimed “representations” being “dense vector representations.” See, for example, Choi teaching on p. 788, “In the knowledge DAG, each node ci is assigned a basic embedding vector.” The rationales for combining Keen and Choi here in this rejection of claim 7 is the same as the rationales for combining the references in the rejection of claim 1 above.
“Wherein the embedder is configured to identify a similar historical dense vector representation of the historical dense vector representations and combine the similar historical dense vector representation with the first dense vector representation and the second dense vector representation to generate the embedding.” As explained above, Keen teaches elements that read on the claimed “embedder.” Keen teaches, in its abstract, “Scheduling techniques are disclosed that employ one or more predictive scheduling classification algorithms configured to exploit historical data of previously scheduled and completed medical procedures. Thus, a new patient that is similarly-situated to previously treated patients can have a medical procedure automatically predicted and scheduled based on historical procedure data associated with those previously treated patients.” Keen teaches, in para. [0046], “FIG. 3a illustrates how the learning module transforms collected historical data into a schema from which prediction models can then be built.” Keen teaches, in para. [0065], “the classifier module of this example includes a scheduling application that is programmed or otherwise configured to receive new scheduling event requests, and to provide patient-procedure data from each request to a prediction scoring engine. The prediction scoring engine includes the three prediction models.” The identifying of historical procedure data of similarly-situated patients in Keen reads on the claimed “wherein the embedder is configured to identify a similar historical” “representation of the historical” “representations.” The use of historical procedure data and patient-procedure data in combination in Keen reads on the claimed “combine the similar historical” “representation with the first” “representation and the second” “representation to generate the embedding.” Choi teaches the claimed “representations” being “dense vector representations.” See, for example, Choi teaching on p. 788, “In the knowledge DAG, each node ci is assigned a basic embedding vector.” The rationales for combining Keen and Choi here in this rejection of claim 7 is the same as the rationales for combining the references in the rejection of claim 1 above.
	Regarding claim 9, the combination of Keen and Choi teaches the following limitations:
“The appointment scheduling device according to claim 1, wherein the predictor is configured to use one or more machine learning models to predict the appointment parameter.” Keen teaches, in para. [0065], “The prediction scoring engine includes the three prediction models generated and maintained/updated by the by learning module (Naive Bayes, logistics regression, and neural network prediction models).” At least the neural network prediction model in Keen reads on the claimed “one or more machine learning models.” Additionally or alternatively, the presence of the neural network prediction model in combination with the other two models in Keen makes the combined model “one or more machine learning models.”
	Regarding claim 10, the combination of Keen and Choi teaches the following limitations:
“The appointment scheduling device according to claim 9, wherein the one or more machine learning models comprises a regression model or a classification model.” Keen teaches, in para. [0065], “The prediction scoring engine includes the three prediction models generated and maintained/updated by the by learning module (Naive Bayes, logistics regression, and neural network prediction models).” The combination of the neural network prediction model and the logistics regression prediction model in Keen reads on the claimed “one or more machine learning models comprises a regression model.”
	Regarding claim 11, the combination of Keen and Choi teaches the following limitations:
“The appointment scheduling device according to claim 1, wherein the appointment parameter comprises one or more of a required time for the appointment, whether the patient will show up, or timeliness of the patient’s arrival.” Keen teaches, in para. [0037], “Scheduler schedules the patient to an appropriate medical device (for carrying out the prescribed procedure) at a specific location, date, and time.” The specific time in Keen reads on the claimed “required time.”
	Regarding claims 13 and 14, while the claims are of different scope relative to claims 1 and 2, the claims recite limitations similar to the limitations recited by claims 1 and 2. Due to those similarities, claims 13 and 14 are rejected as obvious under 35 USC 103, based on the combination of Keen and Choi, for reasons similar to those outlined in the rejection of claims 1 and 2 above.
	Regarding claim 15, while the claims are of different scope relative to claim 1, the claim recites limitations similar to the limitations recited by claim 1. Due to those similarities, claim 15 is rejected as obvious under 35 USC 103, based on the combination of Keen and Choi, for reasons similar to those outlined in the rejection of claim 1 above.
	Regarding claim 16, the combination of Keen and Choi teaches the following limitations:
“The appointment scheduling device according to claim 1, wherein the first dense vector representation is a first array of numeric values and the second dense vector representation is a second array of numeric values.” Choi teaches an “embedding matrix” (see p. 789) and a “co-occurrence matrix” (see p. 790) that, alone or in combination, read(s) on the claimed “first array of numeric values” for one set of data and the claimed “second array of numeric values” for another set of data. The rationales for combining Keen and Choi here in this rejection of claim 16 is the same as the rationales for combining the references in the rejection of claim 1 above.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Keen in view of Choi, and further in view of U.S. Pat. App. Pub. No. 2003/009356 A1 to Hildebrand et al. (“Hildebrand”).
	Regarding claim 3, Hildebrand teaches limitations below that do not appear to be explicitly taught in their entirety by the combination of Keen and Choi:
“The appointment scheduling device according to claim 2, wherein the multi-modal input data comprises at least image data and natural language data.” As explained above, Keen teaches elements that read on the claimed “appointment scheduling device” and “multi-modal input data.” Hildebrand teaches, “a first data signal being multimedia data which is indicative of a patient condition of a selected patient is input into a local computer” (see abstract), and “multimedia data can be composed of still or animated images, sounds, text, binary or analog data and combinations thereof” (see para. [0015]). The image data and the text data in Hildebrand read on the claimed “image data” and “natural language data.”
	Hildebrand teaches a method for improving the delivery of health care for patients (see abstract), similar to the claimed invention and the combination of Keen and Choi. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the input data in Keen, to include multiple forms of data, as taught by Hildebrand, to help provide accurate information about patient conditions, as taught by Hildebrand (see abstract and para. [0026]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Keen in view of Choi, and further in view of U.S. Pat. App. Pub. No. 2017/0147910 A1 to Mao et al. (“Mao”).
	Regarding claim 8, Mao teaches limitations below that do not appear to be explicitly taught in their entirety by the combination of Choi and Keen:
“The appointment scheduling device according to claim 7, wherein the embedder is configured to identify the similar historical dense vector representation based on determining which of the historical dense vector representations has the smallest Euclidean distance to one or both of the first dense vector representation and the second dense vector representation.” As explained above, the combination of Keen and Choi teaches elements that read on the claimed “appointment scheduling device,” “embedder,” and “historical dense vector representations.” The rationales for combining Keen and Choi here in this rejection of claim 8 are the same as the rationales for combining the references in the rejection of claim 1 above. Mao teaches, in para. [0047], “the two word embedding layers 210, 215 embed (405) a one-hot input 205 into a dense word representation” and “the semantically relevant words may be found by calculating the Euclidean distance between two dense word vectors in embedding layers.” The calculating of Euclidean distances between dense vectors to determine semantic relevance in Mao reads on the claimed “identify the similar” “dense vector representation based on determining which of the” “dense vector representations has the smallest Euclidean distance to one or both of the first dense vector representation and the second dense vector representation.”
	Mao teaches, in para. [0003], systems and methods for computer learning that can provide improved computer performance, features, and uses, similar to the claimed invention and the combination of Keen and Choi. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the processes involving the historical data and patient-procedure data in the form of vectors of the combination of Keen and Choi, to include the Euclidean distance determinations of Mao, to facilitate computing devices learning new concepts, as taught by Mao (see para. [0005]), whereby increasing the ability of a computing device to learn, allows it to provide more robust services and provides easier, more intuitive ways for people to interface with the computing device, as taught by Mao (see para. [0004]).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Keen in view of Choi, further in view of U.S. Pat. App. Pub. No. 2010/0106517 A1 to Kociubinski et al., and further in view of U.S. Pat. App. Pub. No. 2018/0053096 A1 to Farrell et al. (“Farrell”).
	Regarding claim 12, the combination of Keen and Choi teaches the following limitations:
“The appointment scheduling device according to claim 11, wherein the predictor is configured to predict the required time for appointment using a regression machine learning model.” Keen teaches, in para. [0027], “Multiple prediction models can be generated by the learning module, to improve the robustness of the system's predictions. In one particular embodiment, three prediction models are generated: Naive Bayes, logistics regression, and neural network prediction models.” Keen teaches, in para. [0037], “Scheduler schedules the patient to an appropriate medical device (for carrying out the prescribed procedure) at a specific location, date, and time.” The specific time in Keen reads on the claimed “required time.” Keen teaches, in para. [0067], “If two or three of the three predictions agree based on this determination, then a corresponding set of procedure parameters (e.g., procedure location, procedure equipment, and procedure personnel/technician) from the matched models are provided to the scheduling application, and the patient is predictively scheduled for that procedure.” Elements in Keen for executing the three prediction models read on the claimed “predictor,” establishing procedure parameters including scheduling specific times using the predictions in Keen reads on the claimed “predict the required time for appointment,” and using the logistic regression and neural network prediction models in combination in Keen reads on the claimed “using a regression machine learning model.”
	Kociubinski teaches limitations below of claim 12 that do not appear to be explicitly taught in their entirety by the combination of Keen and Choi:
“And to predict whether the patient will show up.” Kociubinski teaches, “the probability of a no-show is a parameter that can be determined with some degree of accuracy” (see para. [0015]).
	Kociubinski teaches systems and method for medical scheduling, similar to the concepts of the claimed invention and the combination of Keen and Choi. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the predicting and scheduling of Keen to include the no-show parameters taught by Kociubinski to optimize scheduling by accounting for no-shows, delays, and the like, as taught by Kociubinski (see paras. [0016] and [0017]).
	Farrell teaches limitations below of claim 12 that do not appear to be explicitly taught in their entirety by the combination of Keen, Choi, and Kociubinski:
“Using a classification machine learning model.” Farrell teaches, “machine learning classifiers that classify each pair in the input” (see para. [0020]), and “machine learning methods (such as, for example, logistic regression) can be used for feature ranking” (see para. [0022]). Use of the machine learning classifiers in Farrell reads on the claimed “using a classification machine learning model.”
	Farrell teaches methods and systems for predicting (see title and abstract) in the healthcare context (see para. [0016]), similar to the claimed invention and the combination of Keen, Choi, and Kociubinski. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the prediction processes of Keen to include the machine learning features of Farrell for purposes of cleaning and reconfiguring input data into usable system-specific input, and to forecast the existence of relationships between entities of interest in a set of data, as taught by Farrell (see paras. [0002] and [0011]). Keen contemplates such a modification with its teaching, in para. [0027], of “Other prediction modeling techniques (e.g., maximum entropy), whether alone or in combination, can also be used as will be apparent in light of this disclosure.”
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Keen in view of Choi, and further in view of Zhu, Ganggao. Semantic similarity analysis and application in knowledge graphs. Diss. ETSI Telecomunicación (UPM), 2017 (“G. Zhu”).
	Regarding claim 17, G. Zhu teaches limitations below that do not appear to be explicitly taught in their entirety by the combination of Keen and Choi:
“The appointment scheduling device according to claim 1, wherein similarity corresponds to a relative distance between nodes in the knowledge graph.” G. Zhu teaches, on p. 18, “regarding to KG-based applications, similarity or distance metrics are needed for categorical data” and “similarity metrics are first defined as semantic distances and then converted to similarity metrics. Thus, we define the function property of distance and similarity.”
	G. Zhu teaches knowledge graphs (see p. III) similar to the claimed invention and the combination of Keen and Choi. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the nodes and graphs of the combination of Keen and Choi to reflect relationships between distances and similarity as in G. Zhu, because the similarity methods and similarity-based applications of G. Zhu help facilitate the research and development of applications in knowledge graphs, as taught by G. Zhu (see p. III).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Keen in view of Choi, further in view of Zhu, Zihao, et al. "Measuring patient similarities via a deep architecture with medical concept embedding." 2016 IEEE 16th International Conference on Data Mining (ICDM). IEEE, 2016 (“Z. Zhu”), and further in view of Demeester, Thomas, Tim Rocktäschel, and Sebastian Riedel. "Lifted rule injection for relation embeddings." arXiv preprint arXiv:1606.08359 (2016) (“Demeester”).
	Regarding claim 18, Z. Zhu teaches limitations below that do not appear to be explicitly taught in their entirety by the combination of Keen and Choi:
“The appointment scheduling device according to claim 1, wherein the embedder is configured to generate an embedding model for the patient, the embedding model comprising: the input data of the patient; neighbor data of a plurality of patient-neighbors; sample data of a random one of the plurality of patient-neighbors; the embedding for the patient; an aggregate embedding combining each dense vector representation of the patient-neighbors.” With Figure 1 on p. 752, Z. Zhu teaches an “overall framework of supervised patient similarity matching” that reads on the claimed “generate an embedding model for the patient,” wherein the “Patient a” data in Z. Zhu reads on the claimed “input data of the patient,” the “Patient b” data (and other pooled patient data) in Z. Zhu reads on the claimed “neighbor date of a plurality of patient neighbors,” the embedding matrices of Z. Zhu read on the claimed “embedding for the patient,” and the pooling in Z. Zhu reads on the claimed “aggregate embedding combining each dense vector representation of the patient-neighbors.” Z. Zhu teaches, on p. 752, determining “the Euclidean distance between sample i and j of random vector xi,” where the random vector in Z. Zhu reads on the claimed “sample data of a random one of the plurality of patient-neighbors.”
“Wherein the embedder is configured to execute an embedding function to generate the dense vector representation corresponding to each of the patient-neighbors based on the corresponding neighbor data for each of the neighbors.” The “overall framework of supervised patient similarity matching” in Figure 1 of p. 752 of Z. Zhu teaches the claimed “embedding function to generate the dense vector representation corresponding to each of the patient-neighbors based on the corresponding neighbor data for each of the neighbors.” In one exemplary interpretation, the “intermediate vectors” and “rich feature vectors” involving “Patient a” and “Patient b” in Z. Zhu read on the claimed “dense vector representation corresponding to each of the patient-neighbors based on the corresponding neighbor data for each of the neighbors.”
	Z. Zhu teaches methodologies for measuring patient similarities (see title) similar to those of the claimed invention and the combination of Keen and Choi. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the data processing of the combination of Keen and Choi to include the overall framework of supervised patient similarity matching of Z. Zhu, because experimental results show that the model achieves better representations over baselines, which enables more accurate patient cohort discovery, as taught by Z. Zhu (see p. 758).
	Demeester teaches limitations below that do not appear to be explicitly taught in their entirety by the combination of Keen, Choi, and Z. Zhu:
“A negative embedding corresponding to the sample data of the random one of the patient-neighbors.” Demeester teaches, in Section 5.2, “for this experiment we initialized the Freebase relations implied by the rules with negative random vectors.” The negative random vectors of Demeester read on the claimed “negative embedding.”
“Wherein the embedder is configured to execute an embedding function to generate the negative embedding from the sample data of the random one of the patient-neighbors.” Demeester teaches, in Section 5.4, “The values of the embeddings in model FSL are more polarized, i.e., we observe stronger negative or positive components than for model F. Furthermore, FSL also reveals a clearer difference between the leftmost (mostly negative, more specific) and right-most (predominantly positive, more general) embeddings (i.e., a clearer separation between positive and negative values in the plot), which results from imposing the order relation in eq. (11) when injecting implications.” Generation of the leftmost (mostly negative) embeddings of Demeester reads on the claimed “generate the negative embedding.”
Demeester teaches modeling processes similar to the claimed invention and the combination of Keen, Choi, and Z. Zhu. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the data processing of the combination of Keen, Choi, and Z. Zhu, to include the negative embeddings of Demeester, for its beneficial regularization effects and improved results, as taught by Demeester (see Sections 5.2, 5.4, and 6).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Keen in view of Choi, further in view of Z. Zhu, further in view of Demeester, and further in view of U.S. Pat. App. Pub. No. 2017/0357896 A1 to Tsatsin et al. (“Tsatsin”).
	Regarding claim 19, Tsatsin teaches limitations below that do not appear to be explicitly taught in their entirety by the combination of Keen, Choi, Z. Zhu, and Demeester:
“The appointment scheduling device according to claim 1, wherein the embedder is configured to: determine a first distance between the embedding for the patient and the aggregate embedding; determine a second distance between the negative embedding and the aggregate embedding; determine a loss as a difference between the first distance and the second distance; and train the embedding model based on the determined loss.” As explained above, the combination of Keen, Choi, Z. Zhu, and Demeester teaches elements that read on the claimed “embedding for the patient,” “aggregate embedding,” and “negative embedding.” Tsatsin teaches, in para. [0044], “Referring to FIG. 2, the distance between embeddings y and y.sup.+ is identified as D(y,y.sup.+) and the distance between embeddings y and y.sup.- is identified as D(y,y.sup.-). After calculating the distances between the embeddings, a loss L (or error) can be calculated as L=[1+D(y,y.sup.+)-D(y,y.sup.-)].” Tsatsin teaches, in para. [0044], “The weights W.sub.i of the network Net can be trained using back propagation. Back propagation simply means that a gradient of the loss L is fed back into the neural network.” The distance D(y,y.sup.+) and the distance D(y,y.sup.-) of Tsatsin read on the claimed “first distance” and “second distance.” Calculation of the loss L=[1+D(y,y.sup.+)-D(y,y.sup.-)] in Tsatsin reads on the claimed “determine a loss as a difference between the first distance and the second distance.” The training using back propagation of Tsatsin reads on the claimed “train the embedding model based on the determined loss.”
	Tsatsin teaches training neural networks to create embedding spaces, similar to the claimed invention and the combination of Keen, Choi, Z. Zhu, and Demeester. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the processing involving embeddings of the combination of Keen, Choi, Z. Zhu, and Demeester, to include the distance and loss calculations of Tsatsin, to provide better results to users, and more specifically, so that weights can be adjusted to minimize the loss L as desired by the user, which is extremely useful when the user expects a certain result and the weights can be adjusted until the desired result is reached, as taught by Tsatsin (see para. [0044]).

Response to Arguments
In view of the amendments to the claims in the Supplemental Response, the previous rejection of the claims under 35 USC 101 has been reconsidered and withdrawn.
Applicant’s arguments with respect to the previous 35 USC 102 and 35 USC 103 rejections of the claims have been considered but are moot because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. More specifically, see the rejection rationales based on Choi in the 35 USC 103 section above. To the extent Keen does not explicitly teach the claimed “embedder,” elements of Keen are combined with the embedding elements taught by Choi to render the claims obvious.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Such prior art includes the following:
U.S. Pat. App. Pub. No. 2014/0172864 A1 to Shum discloses health-related information being gathered from a variety of sources, and organized in a platform that is context aware. (See abstract.)
U.S. Pat. App. Pub. No. 2018/0082197 A1 to Aravamudan et al. discloses systems, methods, and computer readable media that detect an association between semantic entities and generate semantic information between entities. (See abstract.)
U.S. Pat. App. Pub. No. 2018/0189634 A1 to Abdelaziz et al. discloses a knowledge graph being traversed by receiving a knowledge graph at a deep neural network, the knowledge graph including a plurality of nodes connected by a plurality of edges, each respective edge of the plurality of edges being associated with a corresponding distance representing embedded semantic information. (See abstract.)
U.S. Pat. App. Pub. No. 2018/0336183 A1 to Lee et al. discloses mechanisms for performing embedding of content of a natural language document. (See abstract.)
U.S. Pat. App. Pub. No. 2018/0341720 A1 to Bhatia et al. discloses a system that transforms a set of embedding approximation values corresponding to a set of knowledge graph nodes into a set of binary valued embedding vectors. (See abstract.)
U.S. Pat. App. Pub. No. 2018/0349377 A1 to Verma et al. discloses converting natural language input to structured queries. (See abstract.)
Jagannatha, Abhyuday N., and Hong Yu. "Bidirectional RNN for medical event detection in electronic health records." Proceedings of the conference. Association for Computational Linguistics. North American Chapter. Meeting. Vol. 2016. NIH Public Access, 2016.
Che, Zhengping, et al. "Exploiting convolutional neural network for risk prediction with medical feature embedding." arXiv preprint arXiv:1701.07474 (2017).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS Y HO whose telephone number is (571)270-7918.  The examiner can normally be reached on Monday through Friday, 9:30 AM to 5:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gerald J. O’Connor, can be reached at 571-272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS YIH HO/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624